DANAHY, Judge.
In this appeal from a conviction for grand theft, the defendant argues that the trial judge should have granted his motion to dismiss. We agree and reverse.
*1308The defendant's arrest for grand theft resulted from a “drunken bum decoy operation” by the City of Tampa Police which was almost identical to that disapproved by this court in Jones v. State, 483 So.2d 119 (Fla. 2d DCA 1986). As in Jones, the purpose of the police operation was to intercept persons given to violence who would commit strong-armed robberies. As we said in Jones, the means employed by the police were not even remotely pertinent to the apprehension of strong-armed robbers.
As in Jones, we hold that there was entrapment as a matter of law in this case. Accordingly, we reverse with instructions that the order withholding adjudication of guilt and placing the defendant on probation be vacated and that the defendant be discharged.
LEHAN and FRANK, JJ., concur.